Citation Nr: 0713812	
Decision Date: 05/10/07    Archive Date: 05/25/07

DOCKET NO.  04-40 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for stomach problems, 
diagnosed as irritable bowel syndrome (IBS).    


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1981 to August 
1984.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which found that new and 
material evidence had not been submitted sufficient to reopen 
claims of entitlement to service connection for impaired 
vision with right eye condition and status post bilateral 
meniscal knee repair, and denied service connection for 
atypical chest pain and stomach problems with obstipation and 
constipation.  

The veteran expressed disagreement with this decision.  A 
September 2004 rating decision subsequently granted service 
connection for costochondritis with atypical chest pain, and 
the veteran was furnished with a statement of the case (SOC) 
on the remaining three issues.  In his November 2004 Form 9 
(substantive appeal) the veteran stated that he was only 
appealing his claim of entitlement to service connection for 
a stomach disorder.  As the veteran has not perfected an 
appeal in regard to the issues of whether new and material 
evidence has been submitted sufficient to reopen claims of 
entitlement to service connection for impaired vision with 
right eye condition and status post bilateral meniscal knee 
repair, these issues are not before the Board for 
consideration.  38 U.S.C.A. § 7105 (West 2002).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service connection is warranted where the evidence 
establishes that an injury or disease resulting in disability 
was incurred in the line of duty in the active military 
service or, if pre-existing such service, was aggravated 
thereby.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2006).  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 
326 F. 3d 1381 (Fed. Cir. 2003).  The threshold for finding a 
link between current disability and service is low.  Locklear 
v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  

Service medical records include a diagnosis of, and show 
treatment for, gastroenteritis.  VA treatment records from 
August 2001 to August 2004 and private treatment records form 
September 2003 to September 2004 include a current diagnosis 
of IBS.  In an undated letter the veteran's private 
physician, Dr. McQueen, reported that he had evaluated the 
veteran in November 2004, and that he had been treating him 
for almost two years for stomach and chest pain, specifying 
that he was treating the veteran for IBS.  Dr. McQueen opined 
that the veteran had suffered from these underlying medical 
issues since his military service, and that he was not 
employable due to IBS and atypical chest problems.  

In addition to the diagnosis of gastroenteritis in service, 
and the current diagnosis of IBS, the veteran has reported a 
continuity of symptomatology of IBS since service.  The 
report of a continuity of symptomatology serves to trigger 
VA's duty to provide an examination.  Duenas v. Principi, 18 
Vet. App. 512 (2004).  

While Dr. McQueen's opinion following treatment in November 
2004 suggests a link between the veteran's current IBS and 
service, but he did not provide a reason for the opinion, nor 
does it appear that he reviewed the claims file prior to 
forming this opinion.  An opinion that is the product of a 
review of the record is required.  

Finally, the Board notes that during the pendency of this 
appeal the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the conosolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  While the 
veteran was provided with VCAA notice in September and 
November 2003 and December 2004, these letters did not 
include notice on disability ratings and effective dates.  As 
the claim is being remanded for further development, the 
veteran should be provided with such notice in separate 
correspondence.  

Accordingly, the case is REMANDED for the following action:

1. Send the veteran corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that includes an 
explanation as to the information and 
evidence needed to establish a disability 
rating and effective date for the claim 
on appeal.  

2.  Schedule the veteran for a VA 
examination to evaluate his irritable 
bowel syndrome (IBS).  The examiner 
should review the claims file and note 
such review in the examination report or 
in an addendum.  

The examiner should provide an opinion as 
to whether the veteran has current IBS, 
and if so, whether it is at least as 
likely as not (50 percent probability or 
more) that this disability began during, 
or is otherwise the result of a disease 
or injury, during service.  The examiner 
should offer a rationale for all opinions 
given.  

3.  Then, the AOJ should re-adjudicate 
the claim.  If the claim remains denied, 
the AOJ should issue a supplemental 
statement of the case, before returning 
the case to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

